EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Joseph Acayan on February 17, 2021 to amend the claims as following:

Claim 1 (Currently Amended): A system comprising: 
one or more processors; and
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising:
detecting a vehicle with a camera; 
capturing a plurality of images of the vehicle using the camera;
determining a plurality of vehicle features of different portions of the vehicle from each image of the plurality of images, wherein the different portions comprise one or more of a body, a roof, a front hood, and a windshield, [and] wherein each vehicle feature comprises one or more characteristics, and wherein at least one of the characteristics comprises texture;
[generating] computing a vector for each vehicle feature of the plurality of vehicle features; 
combining the computed vectors into a string of vector numbers; and
 string of vector numbers. 

Claim 6 (Currently Amended): The system of claim 1, wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising analyzing one or more vehicle features of the plurality of vehicle features from a plurality of different perspectives, [wherein each vehicle feature comprises one or more characteristics,] and wherein at least one of the one or more characteristics comprises shape of the vehicle. 

Claim 7 (Currently Amended): The system of claim 1, [wherein each vehicle feature comprises one or more characteristics, and] wherein at least one of the one or more characteristics comprises color of the vehicle.

Claim 8 (Currently Amended): A non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to cause the one or more processors to perform operations comprising:
detecting a vehicle with a camera; 
capturing a plurality of images of the vehicle using the camera; 
determining a plurality of vehicle features of different portions of the vehicle from each image of the plurality of images, wherein the different portions comprise one or more of a body, a roof, a front hood, and a windshield, [and] wherein each vehicle feature comprises one or more characteristics, and wherein at least one of the characteristics comprises texture;
computing a vector for each vehicle feature of the plurality of vehicle features; 
combining the computed vectors into a string of vector numbers; and
generating a vehicle identification for the vehicle from the string of vector numbers.

Claim 13 (Currently Amended): The computer-readable storage medium of claim 8, [wherein each vehicle feature comprises one or more characteristics, and] wherein at least one of the one or more characteristics comprises shape of the vehicle.

Claim 14 (Currently Amended): The computer-readable storage medium of claim 8, [wherein each vehicle feature comprises one or more characteristics, and] wherein at least one of the one or more characteristics comprises color of the vehicle.

Claim 15 (Currently Amended): A computer-implemented method when executed by one or more processors to cause the one or more processors to perform operations comprising:
detecting a vehicle with a camera;
capturing a plurality of images of the vehicle using the camera;
determining a plurality of vehicle features of different portions of the vehicle from each image of the plurality of images, wherein the different portions comprise one or more of a body, a roof, a front hood, and a windshield, [and] wherein each vehicle feature comprises one or more characteristics, and wherein at least one of the characteristics comprises texture;
computing a vector for each vehicle feature of the plurality of vehicle features;
combining the computed vectors into a string of vector numbers; and
generating a vehicle identification for the vehicle from the string of vector numbers.

Claim 20 (Currently Amended): The method of claim 15, [wherein each vehicle feature comprises one or more characteristics, and] wherein at least one of the one or more characteristics comprises shape of the vehicle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 8 and 15 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a system comprising: one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising: detecting a vehicle with a camera; capturing a plurality of images of the vehicle using the camera; determining a plurality of vehicle features of different portions of the vehicle from each image of the plurality of images, wherein the different portions comprise one or more of a body, a roof, a front hood, and a windshield, wherein each vehicle feature comprises one or more characteristics, and wherein at least one of the characteristics comprises texture; computing a vector for each vehicle feature of the plurality of vehicle features;  combining the computed vectors into a string of vector numbers; and generating a vehicle identification for the vehicle from the string of vector numbers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/QUANG PHAM/Primary Examiner, Art Unit 2684